DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. 
Status of the Application
Claims 1-7, 19-39 are pending. 
Withdrawn Rejections
The rejection made under 35USC § 102 and 103 in office action dated 11/03/2020 is hereby withdrawn in view of amendment of claims as set forth below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Feng Ye on 04/01/2021.
The application has been amended as follows:
In the Claims

In claim 26, line 1, the following has been deleted:
“material”
and replaced by:
--  superabsorbent material having a porous network structure without any chemical cross-linking,  --

In claim 26, line 2, the following has been deleted:
“wherein the agar and the one or more water-soluble natural polysaccharides form a superabsorbent material having a porous network structure without any chemical cross-linking,”

In claim 26, line 6, before “and”, the following has been inserted:
--  wherein the superabsorbent material is neither expanded with a gas nor digested with an enzyme prior to or during the formation of the superabsorbent material,  --

In claims 27-39, line 1, before “material” the following has been inserted:
--  superabsorbent  --

In claim 28, line 3, the following has been deleted:
“a well-defined ”
and replaced by
--  an expanded  --
In claim 36, line 1, the following has been deleted:
“material is further prepared by pulverizing the dried gel to obtain the superabsorbent material in ”
and replaced by
--  the steps further comprising pulverizing the dried gel into –

Claims 1-7 and 19-25 have been canceled.

Reasons for Allowance
Applicant’s Remarks and amendment as set forth above, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s superabsorbent material comprising agar and one or more water soluble polysaccharides, with the structure and method of preparing as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s superabsorbent material comprising agar and one or more water soluble polysaccharides, with the structure and method of preparing as in the instant claims. The closest prior art, Nussinovitch (US 2003/0224022 Al), teaches a biodegradable absorbing porous structure composition comprising agar and water soluble polysaccharide, such as pectin, locust bean gum etc. with no cross-linking but prepared by a method requiring expansion with gas bubbles and/or enzyme digestion and thus a method different from the product-by-process instant claims resulting product different (as submitted in the affidavit filed on 09/04/2020) from the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make product as in the instant claims. 
Claims 26-39 are allowed.
Conclusion
Claims 26-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623